DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites the limitation "the second shaft" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  A second shaft was not defined until claim 6 yet claim 8 depends from claim 1.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites the limitation "the clutch assembly" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  A clutch assembly was not defined until claim 6 yet claim 10 depends from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanderzyden et al (US 2014/0008170).  Vanderzyden discloses:
With regard to claim 1 - A front final drive assembly for a vehicle comprising: 
a housing 18; and 
a first shaft 26 rotatably supported inside the housing and including a breaking portion 90 such that when a reaction torque applied to the first shaft exceeds a predetermined threshold the first shaft fractures at the breaking portion, the breaking portion is a reduced diameter portion, and the breaking portion is positioned inside the housing (“The weakened area 90 is designed to break at a particular torque to prevent damage to the accessory drive box 14 and engine 12.” – ¶[0043]).

With regard to claim 2 - wherein the first shaft includes: 
a first support portion that is rotatably supported inside the housing; and 
a second support portion that is rotatably supported inside the housing, the second support portion is spaced away from the first support portion, and the breaking region 90 is located between the first support portion and the second support portion (see Figs. 2 and 4).

With regard to claim 3 - wherein the first shaft includes a first end, a second end, a plurality of splines 91 adjacent to the second end, and a bearing portion spaced away from the first end and rotatably supported by the housing, and the breaking portion 90 is located between the bearing portion and the splines.

With regard to claim 4 - wherein the first shaft includes a plurality of external splines 91, each of the splines has a minor root diameter, the reduced diameter 90 portion has a reduced diameter that is less than the minor root diameter of the splines (see Fig. 4).

With regard to claim 5 - wherein the first shaft 26 has an outer surface, and the breaking portion 90 is a concavity that extends around a circumference of the outer surface such that the reduced diameter is measured at a base of the concavity (see Fig. 4).

With regard to claim 6 - further comprising: a second shaft 66 extending into the housing; and 
a clutch assembly 27 mounted in the housing, the clutch assembly 27 is configured to selectively connect and disconnect the first shaft to the second shaft (“The internal spline connection 62 rotationally fixes the coupling member 66 to the carrier 60 while permitting the coupling member 66 to slide axially with respect to the carrier 60. A coupling of dog teeth 68 between the input shaft 26 and the coupling member 66 rotationally couples the input shaft 26 to the carrier 60 with the dog teeth 68 engaged with one another. The disconnect assembly 27 urges the coupling member 66 axially away from the input shaft 26 during high heat conditions enabling the dog teeth 68 to disengage from one another and provide a gap 89, as illustrated in FIG. 5. With the coupling member 66 in the position illustrated in FIG. 5, the input shaft 26 spins freely relative to the carrier 60, transferring no rotational input to the differential input gear 30. In this manner, rotational drive to the generator 40 (FIG. 1) ceases to prevent the generator 40 (FIG. 1) from overheating and protects the IDG 16 (FIG. 1).” – ¶[0039].

With regard to claim 7 - wherein the housing includes a first end, a second end, a first opening in the first end, and second opening in the second end, the first shaft 26 is spaced away from the second opening, the second shaft 66 extends through the second opening and into the housing, and the breaking portion 90 is spaced away from each of the first opening and the second opening (see marked up figure below).

With regard to claim 20 - A method for containing a shaft of a drivetrain of a vehicle, the method comprising: 
providing a housing 18 and a shaft 26 rotatably supported inside the housing 18; 
connecting the shaft 26 to a source of a drive torque; 
connecting the shaft 26 to at least one wheel of the vehicle such that the shaft transmits the drive torque to the at least one wheel; and 
forming a breaking portion at a predetermined location on the shaft such that if a reaction torque applied to the shaft exceeds a predetermined threshold the shaft fractures at the breaking portion resulting in two broken ends that remain within the housing.


Claim(s) 1-10 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gee (US 5,186,079).  Gee discloses:
With regard to claim 1 - A front final drive assembly for a vehicle comprising: 
a housing 56; and 
a first shaft 34 rotatably supported inside the housing and including a breaking portion 50 such that when a reaction torque applied to the first shaft exceeds a predetermined threshold the first shaft fractures at the breaking portion, the breaking portion is a reduced diameter portion, and the breaking portion is positioned inside the housing (see Abstract).

With regard to claim 2 - wherein the first shaft includes: 
a first support portion that is rotatably supported inside the housing; and 
a second support portion that is rotatably supported inside the housing 56, the second support portion is spaced away from the first support portion, and the breaking region 50 is located between the first support portion and the second support portion (see Fig. 1).

With regard to claim 3 - wherein the first shaft includes a first end, a second end, a plurality of splines 54 adjacent to the second end, and a bearing portion 20 spaced away from the first end and rotatably supported by the housing 56, and the breaking portion 50 is located between the bearing portion and the splines.

With regard to claim 4 - wherein the first shaft includes a plurality of external splines 54, each of the splines has a minor root diameter, the reduced diameter 90 portion has a reduced diameter that is less than the minor root diameter of the splines (see Fig. 1).

With regard to claim 5 - wherein the first shaft 34 has an outer surface, and the breaking portion 50 is a concavity that extends around a circumference of the outer surface such that the reduced diameter is measured at a base of the concavity (see Fig. 1).

With regard to claim 6 - further comprising: 
a second shaft 22 extending into the housing; and 
a clutch assembly 36 mounted in the housing, the clutch assembly 36 is configured to selectively connect and disconnect the first shaft to the second shaft.

With regard to claim 7 - wherein the housing 56 includes a first end 62, a second end 58, a first opening in the first end, and second opening in the second end, the first shaft 34 is spaced away from the second opening 58, the second shaft 22 extends through the second opening and into the housing, and the breaking portion 50 is spaced away from each of the first opening and the second opening.

With regard to claim 8 - further comprising: 
a first bearing 62 rotatably supporting the first shaft adjacent the housing 56; and 
a second bearing 18 rotatably supporting the second shaft 22 adjacent the housing 56, wherein the breaking portion 50 is located between the first bearing and the second bearing in an axial direction of the first shaft.

With regard to claim 9 - further comprising a yoke 14 connected to the second shaft 22 at a location that is outside of the housing 56.

With regard to claim 10 - wherein the first shaft includes a first end, a second end, and a plurality of external splines 26 mating with the clutch assembly, the external splines 26 are located between the breaking portion and the second end.

With regard to claim 20 - A method for containing a shaft of a drivetrain of a vehicle, the method comprising: 
providing a housing 56 and a shaft 34 rotatably supported inside the housing; 
connecting the shaft 34 to a source of a drive torque; 
connecting the shaft 34 to at least one wheel of the vehicle such that the shaft transmits the drive torque to the at least one wheel; and 
forming a breaking portion 50 at a predetermined location on the shaft 34 such that if a reaction torque applied to the shaft 34 exceeds a predetermined threshold the shaft fractures at the breaking portion resulting in two broken ends that remain within the housing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Klem (US 2,773,369) in view of Demitroff et all (US 9,683,649).  Klem discloses:
With regard to claim 14 - A powertrain for a vehicle having a front end and a rear end spaced apart in a longitudinal direction of the vehicle, the powertrain comprising: 
an engine configured to produce an output torque; 
a transmission 12 connected to the engine and configured to receive the output torque and convert the output torque to a drive torque; 
a propeller shaft 25 connected to the transmission and configured to transmit the drive torque; 
a final drive assembly configured to output the drive torque to a pair of wheels, the final drive assembly includes, a housing; 
a differential drive assembly 13 mounted inside the housing; and 
a first shaft 30 rotatably supported inside the housing and connected to the differential drive assembly 13 and the propeller shaft 25 such that the first shaft transmits the drive torque from the propeller shaft to the differential drive assembly, the first shaft including a breaking portion 35 configured such that when a reaction torque applied to the first shaft exceeds a predetermined threshold the first shaft fractures at the breaking portion 35 before the propeller shaft fractures, the breaking portion is a reduced diameter portion, and the breaking portion is housed inside the housing; 
a first driveshaft selectively driven by the differential drive assembly; and 
a second driveshaft selectively driven by the differential drive assembly.
Klemm fails to explicitly disclose the differential drive assembly being configured to drive the first driveshaft and the second driveshaft in unison in a first mode and at different relative rotational speeds in a second mode.  Demitroff teaches a differential for a vehicle wherein: “The first differential 22 is configured to allow the first half shaft 24 and second half shaft 28 to rotate at different speeds, thereby allowing the first wheel 26 and second wheel 30 rotate at different speeds.” (Column 2, lines 54-57).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the powertrain of Klemm such that the first differential is configured to allow the first half shaft and second half shaft to rotate at different speeds, thereby allowing the first wheel and second wheel rotate at different speeds, to allow for better turning.

With regard to claim 17, Klemm discloses further comprising: 
a second shaft 27 connected to the propeller shaft and extending into the housing; and 
a clutch assembly 34 mounted inside the housing, the clutch assembly 34 is configured to selectively connect the first shaft 30 to the second shaft 27.

With regard to claim 18, Klemm discloses wherein the first shaft includes a plurality of external splines 37, each of the splines has a root diameter, the reduced diameter portion has a reduced diameter that is less than the root diameter.

With regard to claim 19, Klemm discloses wherein the first shaft 30 has an outer surface, and the breaking portion 35 is a concavity that extends around a circumference of the outer surface such that the reduced diameter forms a base of the concavity.

Allowable Subject Matter
Claims 11-13, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        May 21, 2022